Citation Nr: 1341682	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  03-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a seizure disorder, for purposes of accrued benefits.

2.  Entitlement to service connection for a back disorder, for purposes of accrued benefits.

3.  Entitlement to an initial compensable rating for a pilonidal cyst status post cystectomy, for purposes of accrued benefits.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1955, and died in June 2009.  The appellant is his surviving spouse and VA has substituted her into this appeal.

The claims originally come before the Board of Veterans' Appeals (Board) on appeal from May 2002, May 2003, and September 2003 rating decisions by or on behalf of the Department of Veterans Affairs' (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was last before the Board in September 2011.  At that time, the Board outlined the protracted procedural history of this appeal and it is not necessary to restate all of this history at this time.  At the time of this prior decision, the Board noted that after the Veteran's death the appellant successfully sought to substitute herself into the appeal that the Veteran's had perfected to the Board during his lifetime.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).

In the September 2011 decision, the Board also made decisions on the merits regarding two claims, but remanded the three claims listed on the title page above.  The Board re-characterized these three issues remaining in appellate status to recognize that the claims were now for accrued benefits.  As this appeal was not resolved at the time of the Veteran's death, based on the grant of substitution, VA has continued to develop the three claims remaining in appellate status with the surviving spouse as the appellant. 

The undersigned Veterans Law Judge promulgated decisions in this appeal during the Veteran's lifetime and the Veteran and his spouse testified before the undersigned in July 2003 regarding the claim for service connection for a psychiatric disability.  There are no outstanding requests for a hearing regarding any other claim in appellate status.  This July 2003 transcript, along with all evidence of file, was reviewed again prior to issuing this current decision.  Review of the record documents that the appellant is currently unrepresented.

At the time of the September 2011 decision, the Board referred claims to the Agency of Original Jurisdiction (AOJ) that the appellant had filed but that had not yet been adjudicated.  Current review of the file indicates that these claims have still yet to be adjudicated.  Therefore, the Board again refers the issues of entitlement to Dependency and Indemnity Compensation and entitlement to service connection for the cause of the Veteran's death for the purposes of burial benefits to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disorder and a back disorder for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died during the pendency of his appeal and his surviving spouse has been substituted into the pending appeal.

2.  The Veteran did not have an unstable or painful/tender scar as a residual of the service-connected pilonidal cyst; the evidence of record dated between the July 2003 claim and the Veteran's death reveals that the disability was non-symptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating, for accrued purposes, of a service-connected pilonidal cyst, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2002& Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.100, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7803-7804 (2008) (former rating criteria).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, prior to addressing the merits of the claim for a compensable rating for a pilonidal cyst, the Board must address due process considerations, to include the duties to notify and assist the appellant in this appeal.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, pursuant to the September 2011 remand, the appellant was provided a VCAA notification letter that addressed, in general terms, the evidence needed to substantiate a higher rating.  The appellant responded to the notification letter by marking that she had no other information or evidence to give VA to support the claim.  Subsequent to this notification, the RO readjudicated the claim by way of a June 2013 supplemental statement of the case.  Further, the Board notes that where connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here, the appellant has been provided adequate VCAA notification regarding the claim decided upon the merits in this decision and, further, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream element of a higher initial rating.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  Thus, no further discussion of the VCAA is required.

As to the law and regulations that apply to the claim for an initial compensable rating for a pilonidal cyst, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the evaluation of the same disability under various diagnoses, however, is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21

When there is no diagnostic code specific to the disability for which the veteran is service-connected, the service-connected disability is rated by analogy under a diagnostic code for a closely related condition that approximates the anatomical localization, symptomatology and functional impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  

In the case at hand, the Veteran's pilonidal cyst was rated by the RO under Diagnostic Code 7803.  Diagnostic Code 7803 provides a 10 percent rating for a superficial, unstable scar.  Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is painful on examination.  Notes in the rating code define an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar and a superficial scar as one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804, Notes.  Recently, the rating criteria for scars were amended again.  However, these changes apply only to applications for benefits received by VA on or after October 23, 2008, and thus, do not apply to this appeal.

Pursuant to the September 2011 remand, the RO sent the appellant a letter seeking additional evidence regarding the severity of the pilonidal cyst.  As noted above, the appellant indicated she did not have additional evidence.  Review of records in the Virtual VA component of the claims file reveals that additional VA treatment records created during the Veteran's lifetime were associated with the electronic claims file pursuant to the Board directives.  Review of all the evidence of record reveals that the Veteran was never provided a VA examination to evaluate the disability and the VA treatment records, although making historical reference to the cyst, uniformly do not cite any skin abnormalities.  The VA treatment records of file document that the Veteran's skin has been evaluated, noting normal results.  Further, the claims file lacks lay statements from the Veteran during his lifetime or from the surviving spouse that detail specific symptoms of the pilonidal cyst.  That is, although the Board sought such upon remand, there is no lay or medical evidence that the Veteran was experiencing any symptoms of the pilonidal cyst from the date of claim until his death.

Without any evidence of symptomatic residuals, the Board cannot find any basis on which to provide a compensable rating for the disability under the diagnostic criteria rating skin disabilities.  Further, as there is no lay or medical evidence of symptoms, the Board cannot find a basis to compensably rate the disability under other diagnostic criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  For these reasons, the Board finds that a compensable rating for the pilonidal cyst, for accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2002& Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.100, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7803-7804 (2008) (former rating criteria).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for a pilonidal cyst status post cystectomy, for purposes of accrued benefits, is denied.


REMAND

The issues of entitlement to service connection for a psychiatric disorder and a back disorder for accrued benefits purposes were last remanded by the Board in September 2011 for additional development.  Unfortunately, an additional remanded is required.  

As discussed at the time of the Board's most recent remand, the appellant's claims include the contention that a psychiatric disorder was secondary to the Veteran's service-connected seizure disorder and that a back disorder was secondary to the Veteran's service-connected pilonidal cyst.  Upon remand, the RO obtained April 2013 opinions from a Clinical Psychologist regarding the claim for service connection for a psychiatric disability and a Clinical Director of Administrative Medicine regarding the claim for service connection for a back disability.  Review of these opinions indicate they are thorough as to the issue of whether the disabilities were directly due to service and whether the claimed disabilities were caused by the previously service-connected disabilities.  Current review, however, shows that the Board did not directly request nor did they opinions address the issue of whether the service-connected disabilities aggravated the back disorder and psychiatric disorder.  The Board finds that it must obtain such opinions regarding aggravation prior to adjudicating these claims.  Therefore, the Board remands the appeals for these two claims to obtain addendum opinions regarding the issue of aggravation.  See 38 C.F.R. § 3.310 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical addendum opinion, to be completed by the examiners who completed the April 2013 opinions if possible, to ascertain whether diagnosed psychiatric disability was aggravated by the service-connected seizure disorder and whether diagnosed back disorder was secondary to the service-connected pilonidal cyst.  If either examiner who provided the April 2013 opinions are not available, obtain the opinion from another qualified clinician.

The examiners are requested to once again review all pertinent records associated with the claims file and offer comments and an opinion addressing the following:

a)  Is it at least as likely as not (50 percent or greater probability) any diagnosed psychiatric disability during the Veteran's lifetime was aggravated by his service-connected seizure disorder?

b)  Is it at least as likely as not (50 percent or greater probability) any diagnosed back disorder during the Veteran's lifetime was aggravated by his service-connected pilonidal cyst?

The examiners are advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship or a finding of aggravation; less likely weighs against the claim.
	
The examiners are also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiners are requested to provide a rationale for any opinion provided.

3.  Thereafter, readjudicate the appellant's claims.  If any claim remains denied, issue to the appellant a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


